      Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 1 of 8 PageID #:1




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 DEBRA L. BROOKS,

        Plaintiff,

 v.                                                     Case No. 1:21-cv-00904

 FAY SERVICING, LLC,

        Defendant.

                                         COMPLAINT

       NOW COMES Plaintiff, DEBRA L. BROOKS, through undersigned counsel,

complaining of Defendant, FAY SERVICING, LLC, as follows

                                 NATURE OF THE ACTION

       1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt

Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

                                JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                           PARTIES

       4.      DEBRA L. BROOKS (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided at 30W176 Calumet Avenue West, Warrenville, Illinois 60555.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      FAY SERVICING, LLC (“Defendant”) is a limited liability company organized

and existing under the laws of the state of Delaware.



                                                1
          Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 2 of 8 PageID #:2




          7.       Defendant maintains a principal place of business at 8001 Woodland Center

Boulevard, Tampa, Florida 33614.

          8.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

          9.       Defendant uses instrumentalities of interstate commerce and the mail in its business

– the principal purpose of which is the collection of debt owed or due or asserted to be owed or

due another.

                                       FACTUAL ALLEGATIONS

          10.      On April 30, 2010, Plaintiff executed a mortgage in favor of Wells Fargo Bank,

N.A. (the “Mortgage”).

          11.      The Mortgage secured the purchase of Plaintiff’s personal residence located at

30W176 Calumet Avenue West, Warrenville, Illinois 60555 (the “Property”).

          12.      The Mortgage secured the repayment of the indebtedness evidenced by a

promissory note (the "Note") in the amount of $42,383.00 (the “Loan”).

          13.      On December 1, 2018, Plaintiff defaulted on the Loan by failing to make monthly

payments.

          14.      On or before August 2, 2019, the Loan was assigned, sold, or transferred to

Specialized Loan Servicing LLC.

          15.      On August 11, 2020, Plaintiff filed a voluntary petition for relief under Chapter 13,

Title 11, United States Code.1

          16.      The schedules filed by Plaintiff included Specialized Loan Servicing LLC on

Schedule D: Creditors Who Have Claims Secured by Property.



1
    Ch. 13-JSB 1:20-bk-15477 In re Debra L. Brooks

                                                     2
      Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 3 of 8 PageID #:3




       17.    On August 14, 2020, the Bankruptcy Noticing Center issued a Certificate of Notice,

certifying, under penalty of perjury, that it sent Notice of Chapter 13 Bankruptcy Case by first

class mail to Specialized Loan Servicing LLC, Attn: Bankruptcy, P.O. Box 636005, Littleton,

Colorado 80163 on August 14, 2020.

       18.    On August 20, 2020, Specialized Loan Servicing LLC filed a proof of claim (Claim

2) asserting a secured claim of $85,041.12, including $62,121.06 in mortgage arrearages.

       19.    Furthermore, Specialized Loan Servicing LLC's "Proof of Claim Attachment"

indicated Plaintiff's "monthly payment" to be $1,139.47.

       20.    Specialized Loan Servicing LLC, mailed Plaintiff a Mortgage Statement, dated

September 17, 2020, seeking Plaintiff's "Regular Mortgage Payment" of $1,139.17.

       21.    Specialized Loan Servicing LLC, mailed Plaintiff a Mortgage Statement, dated

October 16, 2020, seeking Plaintiff's "Regular Mortgage Payment" of $1,139.17.

       22.    Plaintiff's Modified Chapter 13 Plan, dated November 2, 2020, was confirmed on

November 6, 2020 (the “Confirmed Plan”).

       23.    The Confirmed Plan provided:

                                               3
           Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 4 of 8 PageID #:4



 Part 3:    Treatment of Secured Claims

           3.1      Maintenance of payments and cure of default, if any.

                    Check one:
           □        None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
           ■        The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with
                    any changes required by the applicable contract and noticed in conformity with any applicable rules. These
                    payments will be disbursed either by the trustee or directly by the debtor(s), as specified below. Any existing
                    arrearage on a listed claim will be paid in full through disbursements by the trustee, with interest, if any, at the
                    rate stated. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing
                    deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current
                    installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                    below are controlling. If relief from the automatic stay is ordered as to any idem of collateral listed in this
                    paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to that collateral will
                    cease, and all secured claims based on that collateral will no longer be treated by the plan. The final column
                    includes only payments disbursed by the trustee rather than by the debtor(s).

Name of             Collateral           Current              Amount of             Interest rate on     Monthly               Estimated total
Creditor                                 installment          arrearage (if         arrearage (if        payment on            payments by
                                         payment              any)                  applicable)          arrearage             trustee
                                         (including
                                         escrow)
                    30 W 176
                    Calumet Avenue
                    Warrenville, IL
Specialized Loan    60555-1515                                Prepetition:
Servicing/SLS       DuPage County        $1,139.47            $62,121.06            0.00%                $1,444.68             $62,121.06
                                         Disbursed by:
                                         □ Trustee
                                         ■ Debtor(s)


           24.      Specialized Loan Servicing LLC, mailed Plaintiff a Mortgage Statement, dated

November 18, 2020, seeking Plaintiff's "Regular Mortgage Payment" of $1,139.17.

           25.      Specialized Loan Servicing LLC, mailed Plaintiff a Mortgage Statement, dated

December 17, 2020, seeking Plaintiff's "Regular Mortgage Payment" of $1,139.17.

           26.      The servicing of the Loan, was assigned, sold, or transferred from Specialized Loan

Servicing LLC to Defendant, effective January 12, 2021.

           27.      Defendant mailed Plaintiff a Fair Debt Collection Practices Act (FDCPA)

Validation Notice (the "Notice"), dated January 21, 2021., providing, relevantly:

                                 Fair Debt Collection Practices Act (FDCPA) Validation Notice

                    (1) According to Fay Servicing records, including information that has been
                        received from the prior servicer, Specialized Loan Servicing, the amount of
                        your debt as of 1/11/2021 is provided below.

                    (2) We are collecting the debt on behalf of U.S. Bank Trust National Association,
                        Not In Its Individual Capacity But Solely As Owner Trustee For VRMTG Asset
                        Trust.
                                                                       4
       Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 5 of 8 PageID #:5




               (3) Current Monthly Payment Amount: $1,369.11

       28.     The Notice is a “communication” as defined by 15 U.S.C. § 1692a(2).

       29.     The Notice sought to collect an amount $229.94 greater than Plaintiff's Regular

Mortgage Payment.

                                            DAMAGES

       30.     Congress enacted the FDCPA to rein in certain "evils" associated with debt

collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15

U.S.C. § 1692(b).

       31.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.

Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke

v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's

prohibitions "keep consumers from being intimidated or tricked by debt collectors").

       32.     The statute thus gives debtors a right to receive accurate information, which they

can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph

P'ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ... .").

       33.     The value of receiving truthful information about one's financial affairs—and the

ill effects of receiving misleading information—may be hard to quantify, especially where, as here,

the plaintiff did not act upon the misinformation. However, being misled in violation of an anti-

trickery statute like the FDCPA is a concrete harm, nevertheless. See Havens Realty Corp. v.

Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982) (holding that a plaintiff


                                                  5
       Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 6 of 8 PageID #:6




"who has been the object of a misrepresentation made unlawful" by federal statute suffered an

injury in fact and thus had Article III standing).

       34.     Concerned with having had her rights violated, Plaintiff engaged counsel—

expending time and incurring attorney’s fees to vindicate her rights.

                                       CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. §§ 1692 et seq.)

       35.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                   Violation of 15 U.S.C. § 1692e

       36.     Section 1692e provides:

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section.

               (2)     The false representation of –

                       (A)       the character, amount, or legal status of any debt.

               (10)    The use of any false representation or deceptive means to collect or
                       attempt to collect any debt or to obtain information concerning a
                       consumer.

       37.     The Notice sought an incorrect payment amount ($1,369.11); thus violating 15

U.S.C. §§ 1692e(2)(A) and e(10).

                                    Violation of 15 U.S.C. § 1692f

       38.     Section 1692f provides:

       A debt collector may not use unfair or unconscionable means to collect or attempt
       to collect any debt. Without limiting the general application of the foregoing, the
       following conduct is a violation of this section:

                                                     6
      Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 7 of 8 PageID #:7




                (1)   The collection of any amount (including any interest, fee, charge, or
                      expense incidental to the principal obligation) unless such amount
                      is expressly authorized by the agreement creating the debt or
                      permitted by law.
       39.     After a plan is confirmed, debtor and creditor rights and responsibilities are defined

by the confirmed plan.

       40.     In this case, Plaintiff’s monthly payment amount to Defendant ($1,139.17) was

implemented by her Confirmed Plan.

       41.     The Notice sought to collect $1,369.11—$229.94 more than what is permitted in

Debtor's Confirmed Plan; thus violating 15 U.S.C. § 1692f(1)

       42.     Plaintiff may enforce the provisions of 15 U.S.C. §§ 1692e(2)(A), e(10), and f(1)

pursuant to section k of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides

"any debt collector who fails to comply with any provision of [the Fair Debt Collection Practices

Act] with respect to any person is liable to such person in an amount equal to the sum of –

               (1)    any actual damage sustained by such person as a result of such
                      failure;

               (2)

                      (A)     in the case of any action by an individual, such additional
                              damages as the court may allow, but not exceeding
                              $1,000.00; or

               (3)    in the case of any successful action to enforce the foregoing liability,
                      the costs of the action, together with reasonable attorney's fees as
                      determined by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      find that Defendant violated 15 U.S.C. §§ 1692e(2)(A), e(10), and f(1);




                                                 7
       Case: 1:21-cv-00904 Document #: 1 Filed: 02/18/21 Page 8 of 8 PageID #:8




        B.      award any actual damage sustained by Plaintiff as a result of Defendant's

                violation(s) pursuant to 15 U.S.C. § 1692k(a)(1);

        C.      award such additional damages, as the Court may allow, but not exceeding $1,000

                pursuant to 15 U.S.C. § 1692k(a)(2)(A);

        D.      award costs of this action including expenses together with reasonable attorneys’

                fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

        E.      award such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a trial by jury of any and all issues in

this action so triable of right.

 DATED: February 18, 2021                             Respectfully submitted,

                                                      DEBRA L. BROOKS

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      LAW OFFICES OF JOSEPH P. DOYLE LLC
                                                      105 South Roselle Road
                                                      Suite 203
                                                      Schaumburg, Illinois 60193
                                                      +1 847-985-1100
                                                      jdavidson@fightbills.com




                                                  8
